cca_2017062615343043 id uilc number release date from sent monday date pm to cc bcc subject administrative error in instructions for form 941-x you asked for a clarification on the definition of administrative error as used in the instructions for form 941-x you indicated that employers are filing form 941-x to correct federal_income_tax withheld in prior years and stating administrative error on line as the explanation for the correction and seeking a refund when it appears the reason is actually non-administrative employers are using form 941-x to correct federal_income_tax withheld from an employee in a prior year after an employer discovers that it didn’t withhold the right amount - including because employer incorrectly calculated the amount of federal_income_tax it paid in a prior year on behalf of the employee rather than deducting it from the employee’s pay which resulted in additional wages subject_to tax we agree with your conclusion - only transposition or basic math errors such as addition- subtraction and multiplication computations in which the amount reported on form_941 line federal_income_tax withheld from wages tips and other compensation doesn’t agree with the amount you withheld from an employee’s wages are administrative errors generally an employer may correct non-administrative errors for federal_income_tax withholding on an adjusted employment_tax return only if the errors are discovered in the same calendar_year employer paid the wages moreover for an overcollection an employer may correct federal_income_tax withholding only if the employer also repaid or reimbursed the employees in the same year for prior years an employer may correct federal_income_tax withholding errors only if they are administrative errors if in a subsequent year an employer determines that it incorrectly calculated the amount of tax it withheld in the prior year the employer can’t correct the federal_income_tax withholding the amount of federal_income_tax withheld shown in box on form_w-2 wage and tax statement is used by the employee to claim a credit for withholding for individual_income_tax_return purposes here are a few specific examples of non-administrative errors if in a subsequent year an employer determines that it incorrectly calculated the amount of tax it withheld in the prior year the employer can’t correct the federal_income_tax withholding just because the employer happened to have used the wrong income_tax_withholding table in pub or didn’t treat a payment correctly as taxable or nontaxable or paid federal_income_tax on behalf of the employee rather than deducting it from the employee’s pay which resulted in additional wages subject_to tax see sec_31_6413_a_-1 sec_31_6413_a_-2 and revrul_2009_39 i r b at www irs gov irb 2009-52_irb ar14 html for more details on how to complete form 941-x to correct an administrative error please go to correcting federal_income_tax withheld under reminders in the instructions for form 941-x at https www irs gov pub irs-pdf i941x pdf
